Title: To Thomas Jefferson from Thomas FitzSimons, 23 August 1791
From: FitzSimons, Thomas
To: Jefferson, Thomas



Sir
Augt. 23, 1791

Your Report Appears so Correct that Nothing Important Occurred to me to Add to it. The few Observations I have made are of very Little Consequence. One of the Great Evils experienced by the Americans in their intercourse with Great Britain is on Account of the Seamen. The line of Naturalization drawn by the British exclude a Great No. of the persons employd in our Navigation and indeed Little Regard is paid at times when they are Impressing even to those Who are Actually Citizens according to their own Construction. If any Commercial Negotiation should take place with that Nation, this Subject would merit particular attention, because the delay to Ships by Haveing their men Impressed would be Grievious, and Seamen Knowing they would be Subject to that hardship would demand Very high Wages.
I have not been able to find any person Sufficiently Acquainted with the Commerce of Denmark to give me any information on that head but I will Continue my Inquiry, and Communicate any I may Receive.—I am Respectfy Sir Yr. Mo Hble Servt,

Thos. Fitzsimons

